DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 11,127,628 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, 11,127,628 B1 (claims 13 and 15) disclose a method for fabricating a semiconductor device, comprising: providing a first semiconductor structure; and forming a first connecting structure comprising a first connecting insulating layer on the first semiconductor structure, two first conductive layers in the first connecting insulating layer, and a first porous layer between the two first conductive layers; wherein a porosity of the first porous layer is between about 25% and about 100%.
	In regards to claim 2, 11,127,628 B1 (claim 15) disclose wherein forming the first connecting structure comprises: forming the first connecting insulating layer on the first semiconductor structure; forming the two first conductive layers in the first connecting insulating layer and a first energy-removable layer between the two first conductive layers; and performing an energy treatment to turn the first energy-removable layer into the first porous layer.
	In regards to claim 3, 11,127,628 B1 (claim 16) disclose wherein the energy-removable layer comprises a base material and a decomposable porogen material.
	In regards to claim 4, 11,127,628 B1 (claim 17) disclose wherein the base material comprises methylsilsesquioxane, low-dielectric materials, or silicon oxide.
	In regards to claim 5, 11,127,628 B1 (claim 18) disclose wherein an energy source of the energy treatment is heat, light, or a combination thereof.
	In regards to claim 13, 11,127,628 B1 (claim 14) disclose forming a third porous layer between the plurality of first top liners and the second semiconductor structure and surrounding the second portions, wherein a porosity of the third porous layer is between about 25% and about 50%.
	In regards to claim 15, 11,127,628 B1 (claim 14) disclose wherein the porosity of the third porous layer is between about 50% and about 85%.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 17/511,101. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regard to claim 1, 17/511,101 (claims 1 and 3) disclose a method for fabricating a semiconductor device, comprising: providing a first semiconductor structure; and forming a first connecting structure comprising a first connecting insulating layer on the first semiconductor structure, two first conductive layers in the first connecting insulating layer, and a first porous layer between the two first conductive layers; wherein a porosity of the first porous layer is between about 25% and about 100%.
	In regard to claim 2, 17/511,101 (claims 1 and 3) disclose wherein forming the first connecting structure comprises: forming the first connecting insulating layer on the first semiconductor structure; forming the two first conductive layers in the first connecting insulating layer and a first energy-removable layer between the two first conductive layers; and performing an energy treatment to turn the first energy-removable layer into the first porous layer.
	In regard to claim 3, 17/511,101 (claim 4) disclose wherein the energy-removable layer comprises a base material and a decomposable porogen material.
	In regard to claim 4, 17/511,101 (claim 5) disclose wherein the base material comprises methylsilsesquioxane, low-dielectric materials, or silicon oxide.
	In regard to claim 5, 17/511,101 (claim 6) disclose wherein an energy source of the energy treatment is heat, light, or a combination thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIH (US 2021/0257290 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In regards to claims 1-12, SHIH (see entire reference) discloses the Applicants claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) (US 2021/0057309 A1) in view of Anderson et al. (Anderson) (US 2011/0049724 A1) in view of Blackwell et al. (Blackwell) (US 2014/0004358 A1).
	In regards to claim 1, Hu (Figs. 3A-3D and associated text) discloses a method for fabricating a semiconductor device (Fig. 3D), comprising: providing a first semiconductor structure (items 110 plus 120); and forming a first connecting structure (portion between items IF and the bottom of item PS1) comprising a first connecting insulating layer (item BD1 plus PS1) on the first semiconductor structure (items 110 plus 120), two first conductive layers (items BC0-BC4) in the first connecting insulating layer (item BD1 plus PS1), but does not specifically discloses a first porous layer between the two first conductive layers; wherein a porosity of the first porous layer is between about 25% and about 100%.
	Anderson (Fig. 5A and associated text) discloses a first porous layer (item 57) positioned between the two first conducting layers (items 34, 35, paragraph 34).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hu with the teachings of Anderson for the purpose of decreasing the parasitic capacitance between laterally adjacent conductive features.
	Hu as modified by Anderson does not specifically disclose wherein the porosity of the first porous layer is between about 25% and 100%.
	Blackwell discloses porous films of greater than 40% (paragraph 40).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hu as modified by Anderson with the teachings of Blackwell for the purpose of selecting specific/desired k values for dielectrics (paragraph 28), , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature of the porosity being between 25% and 100%.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 2,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text) discloses wherein forming the first connecting structure comprises: forming the first connecting insulating layer (items BD1 plus PS1, Hu) on the first semiconductor structure (items 110 plus 120, Hu); forming the two first conductive layers (items BC0-BC4), Hu in the first connecting insulating layer (items BD1 plus PS1, Hu) and a first energy-removable layer between the two first conductive layers (items BC0-BC4, Hu, items 34, 35 Anderson, paragraph 34); and performing an energy treatment to turn the first energy-removable layer into the first porous layer (item 57, paragraph 34, Anderson).
	In regards to claim 3,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text) discloses wherein the energy-removable layer comprises a base material and a decomposable porogen material (paragraph 34, Anderson: silicon oxide and volatile byproducts decomposable by heat).
	In regards to claim 4,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text) discloses wherein the base material comprises methylsilsesquioxane, low-dielectric materials, or silicon oxide (paragraph 34, Anderson, silicon oxide).
	In regards to claim 5,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text) discloses wherein an energy source of the energy treatment is heat, light, or a combination thereof (paragraph 34, Anderson: heat).
	In regards to claim 6,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text) discloses further comprising: performing a bonding process to bond a second semiconductor structure (items 210 plus 220) to the first connecting structure (portion between items IF and the bottom of item PS1), however Hu as modified by Anderson and Blackwell does not specifically disclose wherein a temperature of the bonding process is between about 300° C. and about 450° C.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a bonding process between about 300° C. and about 450° C, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature of the porosity being between about 300° C. and about 450° C.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 7,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text) discloses wherein the first connecting insulating layer (item BD1 plus PS1, Hu) comprises a first bottom insulating layer (item PS1, Hu) positioned on the first semiconductor structure (items 110 plus 120, Hu), and a first top insulating layer (item BD1, Hu) positioned on the first bottom insulating layer (item PS1), the two first conductive layers (items BC3, BC4, Hu, items 34, 35, Anderson) penetrate the first bottom insulating layer (item PS1, Hu) and the first top insulating layer (item BD1), and the first porous layer (Anderson, paragraph 34) penetrates the first top insulating layer (item BD1) and extends into the first bottom insulating layer (item BD1); the two first conductive layers (items BC3, BC4, Hu, items 34, 35, Anderson) comprise two first portions (items 32, 33, Anderson) positioned on the first semiconductor structure (items 110 plus 120, Hu, item 12, Anderson) and two second portions (item 34, 35, Anderson) positioned on the first portions (items 32, 33, Anderson), a width of the second portions (item 34, 35, Anderson) is greater than a width of the first portions (items 32, 33, Anderson), and the method further comprises forming a plurality of first top liners (item 31, 37 Anderson) on the first top insulating layer (item BD1, Hu) and surrounding the two second portions (items 34, 35, Anderson).
Claim(s) 8-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) (US 2021/0057309 A1) in view of Anderson et al. (Anderson) (US 2011/0049724 A1) in view of Blackwell et al. (Blackwell) (US 2014/0004358 A1) as applied to claims 1-7 above and further in view of Fillipi et al. (Fillipi) (US 2006/0073695 A1).
	In regards to claim 8, Hu as modified by Anderson and Blackwell disclose all of the claim limitations except forming a plurality of first bottom liners between the plurality of first top liners and the first top insulating layer.
	Fillipi (Figs. 5-8 and associated text) discloses forming a forming a plurality of first bottom liners (item 160) between the plurality of first top liners (item 170) and the first top insulating layer (item 200).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hu as modified by Anderson and Blackwell with the teachings Fillipi form the purpose of addition sidewall protection.
	Therefore the combination of Hu as modified by Anderson, Blackwell and Fillipi discloses forming a plurality of first bottom liners between the plurality of first top liners and the first top insulating layer, between the two first conductive layers and the first top insulating layer, between the two first conductive layers and the first bottom insulating layer, between the first porous layer and the first top insulating layer, and between the first porous layer and the first bottom insulating layer.
	In regards to claim 9, Fillipi (Figs. 5-8 and associated text) discloses wherein bottom surfaces of the plurality of first bottom liners (item 160) are at a vertical level higher than a vertical level of a top surface of the first semiconductor structure (item 100).
	In regards to claim 10, Hu as modified by Anderson, Blackwell and Fillipi (Figs. 5-8 and associated text) discloses forming a plurality of barrier layers (item 202, gap structure) between the two first conductive layers and the plurality of first top liners, between the two first conductive layers and the plurality of first bottom liners, between the two first conductive layers and the first top insulating layer, between the two first conductive layers and the first bottom insulating layer, and between the two first conductive layers and the first semiconductor structure.
In regards to claim 11,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text), Blackwell and Fillipi (Figs. 5-8 and associated text) discloses wherein the first semiconductor structure comprises a plurality of first conductive features (item Mt, Mt3) below the first portions (items 32, 33, Anderson), wherein a width of the plurality of first conductive features (items Mt, Mt3) is greater than a width of the first portions (items 32, 33, Anderson).
	In regards to claim 12,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text), Blackwell and Fillipi (Figs. 5-8 and associated text) discloses forming a second semiconductor structure (items 210 plus 220, T2 or T3, Hu) on the first connecting structure and comprising a plurality of second conductive features (items Mt, Mt3) on the second portions (items 34, 35, Anderson), wherein a width of the plurality of second conductive features (items Mt, Mt3) is greater than the width of the second portions (items 34, 35, Anderson).
In regards to claim 13-15 and 17,  Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text), Blackwell (paragraph 40) and Fillipi (Figs. 5-8 and associated text) discloses all of the limitations except a second, third and fourth porous layer.
	It would have been obvious to modify the invention to include second, third and fourth porous layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) (US 2021/0057309 A1) in view of Anderson et al. (Anderson) (US 2011/0049724 A1) in view of Blackwell et al. (Blackwell) (US 2014/0004358 A1) in view of Fillipi et al. (Fillipi) (US 2006/0073695 A1) as applied to claims 8-15 and 17 above and further in view of SHIH (US 2021/0257290 A1).
	In regards to claim 16, Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text), Blackwell and Fillipi (Figs. 5-8 and associated text) discloses all the limitations except a plurality of guard rings.
	SHIH (paragraph 47, Fig. 1 and associated text) disclose a plurality of guard rings (item 115).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date to modify the invention of Hu as modified by Anderson, Blackwell and Fillip with the teachings of SHIH for the purpose of facilitating a planarization or bonding process (paragraph 47).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) (US 2021/0057309 A1) in view of Anderson et al. (Anderson) (US 2011/0049724 A1) in view of Blackwell et al. (Blackwell) (US 2014/0004358 A1) in view of Fillipi et al. (Fillipi) (US 2006/0073695 A1) as applied to claims 8-15 and 17 above and further in view of Akiyama et al. (Akiyama) (WO 2020075388 A1).
	In regards to claim 16, Hu (Figs. 3A-3D and associated text) as modified by Anderson (Fig. 5A and associated text), Blackwell and Fillipi (Figs. 5-8 and associated text) discloses all the limitations except a plurality of guard rings.
	Akiyama (Fig. 1 and associated text) disclose a plurality of guard rings (items  100, 12-1 to 12-2, 3-1 to 3-3).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date to modify the invention of Hu as modified by Anderson, Blackwell and Fillip with the teachings of Akiyama for the purpose of facilitating and electrical connection or structural integrity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lan et al. (US 2016/0093591 A1), Koike (US 2005/0067722 A1, guard rings).  Lan et al. could have been used in place of Hu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 21, 2022